Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 1 of 22 PageID: 1660




                                                          [Docket #34, 35]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 JOHANNE KANAUSS

       Plaintiff,                               1:19-cv-06474-RMB-JS

             v.                                    AMENDED OPINION

 CITY OF BURLINGTON and ROSS
 KOWNATSKY,

       Defendants.



APPEARANCES:
Mark J. Molz, Esq.
1400 Rte. 38 East
PO Box 577
Hainesport, New Jersey 08036
               Counsel for Plaintiff

Methfessel & Werbel, Esqs.
By: Raina M. Pitts, Esq.
2025 Lincoln Highway, Suite 200
PO Box 3012
Edison, New Jersey 08188
               Counsel for Defendant City of Burlington

Chasan, Lamparello, Mallon & Cappuzzo, PC
By: Drew D. Krause, Esq.
     Mollie F. Hartman, Esq.
300 Lightning Way
Secaucus, New Jersey 07094

                  Counsel for Defendant Ross Kownatsky
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 2 of 22 PageID: 1661



BUMB, UNITED STATES DISTRICT JUDGE:

      Plaintiff Johanne Kanauss brings this employment sexual

harassment suit against her coworker and alleged harasser,

Defendant Ross Kownatsky, as well her employer, Defendant the

City of Burlington.      Both Defendants move for summary judgment.

For the reasons stated below, the Court will grant summary

judgment on the federal claims and will decline to exercise

supplemental jurisdiction over the remaining state law claims.

I.    BACKGROUND

      Kanauss and Kownatsky are both employees of the City of

Burlington, where Kanauss works as a Clerk and Kownatsky works

as the City’s Chief Code Enforcement Officer. (City of

Burlington’s Rule 56.1 Statement of Facts (“City’s Facts”), Dkt.

34, at ¶¶ 4-5).     Kanauss alleges that she received a series of

inappropriate text messages of a sexual nature from Kownatsky.

(Kanauss’s Complaint (“Complaint”), at ¶¶ 9, 11).           Kanauss

further alleges that Kownatsky asked her to show him her breast

in the office (Id. at ¶ 10), and, on a separate occasion, asked

her to unbutton her blouse.       (Complaint, Dkt. 1, at ¶ 12).

      The City maintains a zero-tolerance policy for workplace

wrongdoing (City’s Facts, Dkt. 34, at ¶ 3).          Upon being hired,

Kanauss received an employee handbook and committed, via

signature, to read the handbook and seek clarification from her

supervisor or the business administrator if there was any policy


                                      1
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 3 of 22 PageID: 1662



or provision in the handbook that she did not understand. (Id.

at ¶¶ 6-7).     Kanauss executed identical acknowledgments

regarding receipt of the handbook in 2016 and 2017. (Id. at ¶

8).

      Section IX, A of the handbook reads, “General Prohibition

of Harassment: The City will not tolerate and prohibits

harassment of an employee by another employee, management

representative, supplier, volunteer, or business invitee on the

basis of actual or perceived sex, race, creed, color, religion,

national origin and other protected characteristics.”            (Id. at ¶

9) (internal quotation marks omitted).         The City also maintains

a specific policy against sexual harassment, which states:

      Prohibition of Sexual Harassment: The City of Burlington
      prohibits sexual harassment from occurring in the
      workplace or at any other location at which City
      sponsored activity takes place... Any employee who feels
      he/she has witnessed or been subject to harassment must
      immediately report the harassment to his/her supervisor
      or other appropriate personnel... If he or she feels
      uncomfortable addressing the situation with his/her
      supervisor or the supervisor is the subject of the
      complaint, the employee may report the harassment to the
      Department Director, the Business Administrator or the
      City Attorney. See the Employee Complaint Policy and
      Procedure for details... Notification by employee to
      appropriate personnel of any harassment problem is
      essential to the success of this policy and the City
      generally. The City cannot resolve a harassment problem
      unless   it   is  reported.   Therefore,   it   is   the
      responsibility of all employees to bring those kinds of
      problems to the attention of management so that steps
      are necessary to correct them.




                                      2
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 4 of 22 PageID: 1663



(Id. at ¶¶ 10-11) (internal citations, quotation marks, and

emphasis    omitted).        Furthermore,    the    City’s     Employee

Complaint Policy states, in part:

      Employees who observe actions they believe to constitute
      harassment, sexual harassment, or any other workplace
      wrongdoing should immediately report the matter to their
      supervisor, or, if they prefer, or do not think that the
      matter can be discussed with their supervisor, they
      should contact the Business Administrator... Employees
      should report incidents in writing using the Employee
      Complaint Form, but may make a verbal complaint at their
      discretion...   All   reports  of   harassment,   sexual
      harassment, or other wrongdoing will be promptly
      investigated by a person who is not involved in the
      alleged harassment or wrongdoing.

(Id. at ¶ 12).     Kanauss acknowledged via a written and signed

questionnaire, provided by the City, that she read and

understood the City’s policy against harassment.             (Id. at ¶ 19).

This questionnaire included a section to report incidents of

harassment, and Kanauss left this section blank on her November

2016 response.     (Id. at ¶¶ 23-24).

       Kanauss first reported Kownatsky’s alleged misconduct to

her supervisor Howard Wilkins (“Wilkins”) on December 29, 2016.

(Id. at ¶¶ 117, 122).      Kanauss contends that she informed

Wilkins of the entirety of Kownatsky’s alleged conduct,

including alleged in-person wrongdoing, but Wilkins recalls

being informed only of inappropriate text messages.            (Id. at ¶¶

122-123). Wilkins informed Kanauss that he would discuss

Kanauss’s allegations with City Business Administrator David



                                      3
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 5 of 22 PageID: 1664



Ballard.    At the time, however, Ballard was out of the office

due to oral surgery, so Wilkins reported the issue of

inappropriate text messages to the City’s Mayor.           (Id. at ¶¶

125, 127-28).     According to Wilkins, the Mayor took Kanauss’s

complaint very seriously and said that he would reach out to

Ballard.    (Id. at ¶ 129).     Later that same evening, Wilkins

received a text from Ballard saying he wanted to speak to him

about the complaint, and the two spoke the following day.             (Id.

at ¶¶ 130-31).     During this conversation, Wilkins informed

Ballard that there was “some inappropriate texting” between

Kanauss and Kownatsky.       (Id. at ¶ 132).

      After his conversation with Wilkins, Ballard spoke with

Kanauss.    (Id. at ¶ 133).     Kanauss informed Ballard that

Kownatsky had engaged inappropriate texting and that she wanted

it to stop; she did not inform him of any other inappropriate

conduct.    (Id. at ¶¶ 134-36).      Ballard then spoke to Kownatsky

and informed him that “if he did it again, [Ballard] would fire

him on the spot and have him escorted out of the building.”

(Id. at ¶ 140).     He also informed Kownatsky that there would be

an investigation, and that Kownatsky was not to have any contact

with Kanauss.     (Id. at ¶ 146).     Kanauss then had a second

meeting with Ballard and Wilkins, during which she did not

discuss any alleged improper conduct besides inappropriate

texting.    (Id. at ¶ 148).


                                      4
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 6 of 22 PageID: 1665



      After the meeting, Ballard contacted the city’s legal

solicitor about Kanauss’s complaint.         (Id. at ¶ 155).     Ballard

recalled that the “[C]ity had to respond very strongly to

this[,]” and that “[t]his is not what we would ever approve. We

wanted to get to the bottom of it, we wanted to know all of the

truth.”    (Id. at ¶ 156).     The solicitor appointed an independent

law firm, Hoagland, Longo, Moran, Dunst, & Doukas, LLP, to

investigate Kanauss’s complaint.          (Id. at ¶ 157).   About two

weeks later, Kownatsky underwent two sessions of sexual

harassment training and provided a written synopsis of these

sessions to Ballard.      (Id. at ¶¶ 186-87).

      Throughout January and February 2017, Hoagland-Longo

attorney Jennifer Passannante conducted the investigation into

Kanauss’s complaint. (Id. at ¶ 206).         As part of this

investigation, Passannante interviewed Kanauss, Wilkins,

Kownatsky, and Ballard, and she reviewed various text messages,

emails, and related documents.        (Id. at ¶¶ 206-08).      The firm

then issued its report on March 7, 2017.          (Id. at ¶ 208).

Passannante’s report recommended that the City adopt the

following actions:

      i. Both Kanauss and Kownatsky be advised that, the
      investigation having concluded, they are to continue to
      have no contact via phone, text, email, social media, or
      otherwise at work or for personal matters, except as
      provided herein;




                                      5
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 7 of 22 PageID: 1666



      ii. Kownatsky is to avoid any direct                contact   or
      communication with Kanauss at work;

      iii. If Kownatsky is required to contact Kanauss
      directly for a work-related matter only, he may do so
      via email on which Wilkins must be carbon copied;

      iv. Kownatsky should continue to walk around, as opposed
      to   walking   through  Kanauss’s   office,   to   avoid
      unnecessary interaction. This arrangement can be
      reconsidered in the future and, only with Kanauss’s
      consent, altered to allow Kownatsky to pass through;

      v. The Summary of Counseling dated January 4, 2017 and
      Memorandum, of January 5, 2017 be recorded as a Written
      Counseling in Kownatsky’s personnel file;

      vi. Kanauss should receive training regarding MC Systems
      that is comparable to the training of other employees in
      the Construction Office and/or as necessary to fulfill
      her job requirements;

      vii. Ballard and any other City employee(s) designated
      to perform investigations into allegations of unlawful
      harassment, discrimination, and/or retaliation should
      receive training with regard to complains [sic] of
      unlawful harassment, discrimination, and retaliation and
      conducting investigations regarding same;

      viii. Employees should be advised as to where they            may
      access the Employee Complaint Form referenced in              the
      Employee Handbook or, if a Form is not utilized by            the
      City, reference to it should be removed from                  the
      Handbook.

(Id. at ¶ 238) (internal citations omitted).             The City adopted

each of these recommendations.        (Id. at ¶ 239).

      Several months later, on a complaint form dated August

28th, 2017, Kanauss alleged that in June 2017, “[Kownatsky]

always walks up to the building or comes out of the building

while I am there talking to Howard and Justin and jumps into our



                                      6
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 8 of 22 PageID: 1667



conversations. I am the one who leaves.” (Id. at ¶ 274).

Kanauss then submitted another complaint form detailing similar

allegations in July 2017.       (Id. at ¶ 275).     Shortly after filing

these complaints, Kanauss met with Passannante to discuss these

new allegations and Ballard also conducted his own

investigation.     (Id. at ¶¶ 285-86). On October 25th, 2017

Ballard informed Kanauss that he had concluded his

investigation, and informed her that “the City determined that

it was appropriate to clarify or revise the previous directives

given.”    (Id. at ¶¶ 297-98). Accordingly, Ballard implemented

the following additional directives:

      i. Mr. Kownatsky has agreed not to enter the building at
      the side entrance, but will instead utilize the front
      entrance on days when Ms. Kanauss is at work;

      ii. Mr. Kownatsky has agreed that if he takes a break
      outside the building, he will not use the side entry
      area for such breaks, but will utilize the front entrance
      area:

      iii. If Mr. Kownatsky is required to contact Ms. Kanauss
      for work, it is to be through email with either Mr.
      Wilkins, Mr. Harris or myself copied on the email;

      iv. At your request, there is to be no contact between
      Ms. Kanauss and Mr. Kownatsky, including that Mr.
      Kownatsky will not offer any greeting to Ms. Kanauss,
      even if other employees are present;

      v. Mr. Kownatsky will not interrupt any conversation or
      attempt to speak to anyone with whom Ms. Kanauss is in
      conversation, with the exception being any professional
      or work related meeting pertinent to the performance of
      his job title; and




                                      7
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 9 of 22 PageID: 1668



      vi. Consistent with Ms. Kanauss’ request, there is to be
      no contact between she and Ms. Kownatsky, meaning that
      both parties are not to have any contact by phone, email,
      text, or in person or through social media, including
      through Facebook, Linked In, Twitter or similar social
      media sites.

(Id. at ¶ 299) (internal quotation marks omitted).

      In early 2019, Kanauss filed the instant lawsuit in New

Jersey State Court. (See Complaint, Dkt. 1, at ¶ 1).            Kanauss

asserted claims arising under Title VII of the Federal Civil

Rights Act of 1964 and the New Jersey Law Against

Discrimination, NJDA 10:5-12 (NJLAD), as well as state tort

claims. (Id. at ¶¶ 43-63).       Defendants removed this action to

federal court, and now seek summary judgment.

II.   SUMMARY JUDGMENT STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”            Fed. R.

Civ. P. 56(a).     A fact is “material” only if it might impact the

“outcome of the suit under the governing law.”           Gonzalez v.

Sec’y of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir.

2012).    A dispute is “genuine” if the evidence would allow a

reasonable jury to find for the nonmoving party. Id.

      In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of



                                      8
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 10 of 22 PageID: 1669



 the nonmoving party.      Melrose, Inc. v. City of Pittsburgh, 613

 F.3d 380, 387 (3d Cir. 2010).       However, a mere “scintilla of

 evidence,” without more, will not give rise to a genuine dispute

 for trial.    Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

 2001).   Moreover, a court need not adopt the version of facts

 asserted by the nonmoving party if those facts are “utterly

 discredited by the record [so] that no reasonable jury” could

 believe them.    Scott v. Harris, 550 U.S. 372, 380 (2007).          In

 the face of such evidence, summary judgment is still appropriate

 “where the record taken as a whole could not lead a rational

 trier of fact to find for the nonmoving party.”           Walsh v.

 Krantz, 386 F. App’x 334, 338 (3d Cir. 2010).

       The movant has the initial burden of showing through the

 pleadings, depositions, answers to interrogatories, admissions

 on file, and any affidavits “that the non-movant has failed to

 establish one or more essential elements of its case.”

 Connection Training Servs. v. City of Phila., 358 F. App’x 315,

 318 (3d Cir. 2009).      “If the moving party meets its burden, the

 burden then shifts to the non-movant to establish that summary

 judgment is inappropriate.”       Id.       In the face of a properly

 supported motion for summary judgment, the nonmovant’s burden is

 rigorous: she “must point to concrete evidence in the record”;

 mere allegations, conclusions, conjecture, and speculation will

 not defeat summary judgment.       Orsatti v. New Jersey State


                                         9
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 11 of 22 PageID: 1670



 Police, 71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v.

 Danberg, 594 F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v.

 Advanced Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

 (“[S]peculation and conjecture may not defeat summary

 judgment.”).    However, “the court need only determine if the

 nonmoving party can produce admissible evidence regarding a

 disputed issue of material fact at trial”; the evidence does not

 need to be in admissible form at the time of summary judgment.

 FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).

 III. ANALYSIS

       A.    Title VII Claim Against Defendant Kownatsky

       Kanauss asserts both hostile work environment and quid pro

 quo sexual harassment theories of liability against Kownatsky.

 Both theories fail as a matter of law.

       Individual liability is not permitted under Title VII.

 Sheridan v. E.I. Dupont Nemours & Co., 100 F.3d 1061, 1078 (3d

 Cir. 1996).    Indeed, the Third Circuit has “clearly foreclosed

 any possibility of individual liability under Title VII.”

 Hargrave v. County of Atlantic, 262 F. Supp. 2d 393, 432

 (D.N.J., 2003) (citing Sheridan, 100 F.3d at 1078).           In

 foreclosing individual liability, the law within the Third

 Circuit is “settled” and “dispositive”.         Id. (citing Mosley v.

 Bay Ship Management, Inc., 174 F. Supp.2d 192, 199-200 (D.N.J.

 2000)) (internal quotation marks omitted).


                                      10
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 12 of 22 PageID: 1671



       The parties agree that Kownatsky was not Kanauss’s

 employer.    Moreover, Kanauss admitted that Kownatsky has been

 sued only in his individual capacity, that Kanauss’s employer

 was the City, and that Kownatsky did not have any supervisory

 authority over her. (City’s Facts, Dkt. 34, at ¶¶ 3-4, 8).

 Accordingly, because there is no genuine dispute of material

 fact and Kownatsky is entitled to judgment as a matter of law,

 the Court grants Kownatsky’s Motion for Summary Judgment as to

 the Title VII claims against him.

       B.    Title VII Claims Against Defendant City of Burlington

             1.   Quid Pro Quo Sexual Harassment

       Kanauss seeks to hold the City liable for her coworker’s

 alleged quid pro quo sexual harassment.         The Third Circuit has

 defined quid pro quo sexual harassment as

       [U]nwelcome sexual advances, requests for sexual favors,
       and other verbal or physical conduct of a sexual nature
       [where] (1) submission to such conduct is made either
       explicitly or implicitly a term or condition of an
       individual's employment [or] (2) submission to or
       rejection of such conduct by an individual is used as
       the basis for employment decisions affecting such
       individual.

 Bonenberger v. Plymouth Twp., 132 F.3d 20, 27 (3d Cir. 1997)

 (quoting Robinson v. City of Pittsburgh, 120 F.3d 1286, 1296 (3d

 Cir. 1997) (abrogated on unrelated grounds)).

       Here, the City has met its burden by showing that Kanauss

 has failed to provide any evidence (1) that Kownatsky ever



                                      11
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 13 of 22 PageID: 1672



 explicitly or implicitly conditioned Kanauss’s employment or job

 status on the existence of a romantic or sexual relationship, or

 (2) that the rejection of such a relationship was used as a

 basis for any employment decisions concerning Kanauss. (City’s

 Brief, Dkt. 34, at 35-36).       Indeed, Kanauss has failed to point

 to any evidence indicating a genuine issue for trial, and did

 not address this claim in her brief. (See generally Kanauss’s

 Brief, Dkt. 45).     In addition, the undisputed record

 demonstrates that, during the relevant time period, Kanauss was

 promoted; she obtained an enhanced title and an increase in pay,

 with no additional work responsibilities. (Deposition of

 Kanauss, Dkt. 45, at 15; ¶¶ 7-25, 16; ¶¶ 1-4).          Under these

 circumstances, the City has met its burden. Accordingly, the

 City’s Motion for Summary Judgment is granted as to Kanauss’

 quid pro quo sexual harassment claim.

             2.   Hostile Work Environment

       Under Title VII, “an employer may not ‘discharge. . . or. .

 . discriminate against any individual with respect to. . .

 compensation, terms, conditions, or privileges of employment

 because of such individual’s. . . sex[.]’”         Huston v. P&G Paper

 Prods. Corp., 568 F.3d 100, 104 (3d. Cir 2009) (quoting 42

 U.S.C.§ 2000e-2(a)(1)).      To sustain a hostile work environment

 claim, a plaintiff must prove:




                                      12
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 14 of 22 PageID: 1673



           (1) the employee suffered intentional discrimination
           because of their sex; (2) the discrimination was
           pervasive and regular, (3) the discrimination
           detrimentally affected the plaintiff; (4) the
           discrimination   would   detrimentally    affect   a
           reasonable person of the same sex in that position;
           and (5) the desistence of respondeat superior
           liability.

 Id. (citing Weston v. Pennsylvania, 251 F.3d 420, 426 (3d. Cir

 2001)).    The first four elements exist to determine whether a

 hostile work environment existed, the fifth exists to determine

 whether an employer can be held liable.         Id.   More specifically,

 an employer’s liability depends, in part, on whether the

 employee who allegedly created a hostile work environment was a

 supervisor or coworker.      Id.   When a hostile work environment is

 “created by a victim's non-supervisory coworkers, the employer

 is not automatically liable.”       Id.   Instead, an employer is

 liable for such harassment only if (1) “the employer failed to

 provide a reasonable avenue for complaint[,]” or (2) “the

 employer knew or should have known of the harassment and failed

 to take prompt and appropriate remedial action.”           Id. at 104-05.

       Here, Kanauss concedes that Kownatsky did not have any

 supervisory authority over her.        (Kownatsky’s Rule 56.1

 Statement of Facts (“Kownatsky’s Facts”), Dkt. 35, at ¶ 8).

 Therefore, the City cannot be strictly liable for Kownatsky’s

 alleged harassment, and the Court will instead review this claim

 under the co-worker liability framework.



                                      13
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 15 of 22 PageID: 1674



                     Reasonable Avenue for Complaint

       The City contends that it afforded Kanauss a reasonable

 avenue for complaint.      (City’s brief, Dkt. 34, at 24).        Although

 Kanauss’s brief does not address any of the Title VII claims,

 Kanauss argues-- in the context of NJLAD-- that she was not

 provided a reasonable avenue for complaint, principally relying

 on the fact that her employee handbook did not contain a

 complaint form (Kanauss’s Brief, Dkt, 45, at 6-7).

       As the plaintiff, Kanauss has the burden of establishing

 that the City failed to provide a reasonable avenue for

 complaint.    See Weston, 251 F.3d at 427 (“[W]hen the source of

 the alleged harassment is a co-worker, a plaintiff must

 demonstrate that the employer failed to provide a reasonable

 avenue for complaint.”).      Although the issue of reasonableness

 is a question for the jury, some courts have held that when “an

 employer has promulgated a sexual harassment policy and informs

 all employees of its contents, such procedures will generally be

 deemed adequate, so long as employees are capable of invoking

 the process to enforce the policy.”        Wahlstrom v. Metro-N.

 Commuter R. Co., 89 F. Supp. 2d 506, 523 (S.D.N.Y. 2000); see

 also Donaldson v. Ronald Lensbouer & Somerset Cty., No. CV 15-

 63, 2017 WL 2199006, at *10 (W.D. Pa. May 18, 2017) (same).

       As noted above, Kanauss contends that a complaint form was

 not included in the employee handbook, despite a policy that it


                                      14
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 16 of 22 PageID: 1675



 should have been included. (Kanauss’s Brief, Dkt. 45, at 10).

 But the Court is unpersuaded by Kanauss’s argument.           At the

 outset, this is a test of reasonableness, not a test of

 perfection.    Even if the City provided no form whatsoever,

 Kanauss was still afforded the opportunity to report sexual

 harassment verbally or via questionnaire-- two avenues that

 Kanauss does not address in her brief.         (See generally id.).

 Moreover, a form is not wholly unavailable simply because it was

 omitted from the handbook. The City also identified three

 additional people to whom a complaint could be reported if an

 employee felt uncomfortable reporting an incident to their

 supervisor or if their supervisor was the subject of the

 complaint-- namely the Department Director, the Business

 Administrator, and the City Attorney.         (City Facts, Dkt. 34, at

 ¶ 11).   Finally, the City periodically reminded employees of

 relevant policies and the available reporting options.            (Id. at

 ¶ 18).

       Given the availability of alternate methods for reporting

 sexual harassment and the absence of any efforts from the City

 to affirmatively block a complaint or access to filing a

 complaint, the Court is unpersuaded that the absence of such a

 form from the handbook rendered the avenue of complaint

 available to Kanauss unreasonable.        Similarly, Kanauss has not

 challenged the availability or sufficiency of the City’s other


                                      15
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 17 of 22 PageID: 1676



 reporting methods.     Accordingly, this Court concludes that the

 City afforded Kanauss a reasonable avenue of complaint.

                 Prompt and Appropriate Remedial Action

       As noted above, an employer is liable to the employee for

 the sexual harassment of a co-worker if “the employer knew or

 should have known of the harassment and failed to take prompt

 and appropriate remedial action.”         Huston, 568 F.3d at 104.     The

 City argues that it took prompt and appropriate action upon

 learning of Kownatsky’s alleged conduct towards Kanauss. (City’s

 Reply Brief, Dkt. 48, at 7).       Kanauss’s Brief, however, does not

 address the Title VII claims, and she instead challenges the

 City’s action on two grounds in the context of the NJLAD claim.

 See Kanauss’s brief, Dkt. 45).       First, she argues that the

 Hoagland-Longo investigation was not thorough and independent.

 (Id. at 8-9). Second, Kanauss argues that the City did not take

 disciplinary action against Kownatsky. (Id.).

       As a matter of law, a plaintiff cannot prove that her

 employer failed to take prompt and appropriate remedial action

 solely because of an insufficient investigation.           Knabe v. Boury

 Corp., 114 F.3d 407, 412 (3d Cir. 1997).         In Knabe, the Third

 Circuit held that “[e]ven if a company’s investigation into

 complaints of sexual harassment is lacking, the employer cannot

 be held liable . . . unless the remedial action taken subsequent

 to the investigation is also lacking.”         Id.   Moreover, the Court


                                      16
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 18 of 22 PageID: 1677



 explained that an employer is not required to take “punitive

 action against the harassing employee,” as long as the remedial

 actions it does take are “reasonably calculated to prevent

 further harassment.”      Id. (internal citations omitted).        Stated

 differently, remedial action that does not stop the alleged

 harassment is still adequate if that action is reasonably

 calculated stop the harassment.        Andreoli v. Gates, 482 F.3d

 641, 644 (3d Cir. 2007).      As a result, the Court in Knabe held

 that an employer took appropriate remedial actions, as a matter

 of law, by warning the harassing-employee of the consequences of

 further harassment, and by providing the harassed-employee with

 the phone numbers of four people who could be contacted in the

 event of future harassment.       Knabe, 114 F.3d at 413.

       Here, Kanauss contends that the Hoagland-Longo

 investigation was insufficient because she was given “no notice”

 of her interview before it occurred. (Kanauss’s Brief, Dkt. 45,

 at 11).   Similarly, Kanauss argues that the city failed to take

 appropriate remedial action because “Kownatsky was never

 disciplined for his egregious actions.”         (Id.).   Both arguments

 fail as a matter of law.

       The Court finds that the City’s actions were sufficiently

 similar to those considered in Knabe, and it reaches the same

 conclusion as to their adequacy.          When Kanauss initially met

 with Wilkins, Wilkins addressed Kanauss’s complaints promptly;


                                      17
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 19 of 22 PageID: 1678



 although he was unable to speak with Ballard-- who was out of

 the office due to oral surgery-- he spoke to the Mayor, who then

 spoke with Ballard that evening. (City Facts, Dkt. 34, at ¶¶

 125, 127-28).    The following day, Ballard spoke with both

 Kanauss and with the city solicitor, who moved quickly to

 initiate an investigation.       (Id. at ¶ 155).     This investigation

 began immediately and was completed in less than three months

 with measures in place to prevent interaction.          (Id. at ¶¶ 206,

 208).    Ballard informed Kownatsky of the unacceptability of

 sexual harassment, and that future sexual harassment would

 result in him being fired on the spot and escorted out of the

 building.    (Id. at ¶ 140).     The City likewise required Kownatsky

 to undergo multiple sessions of sexual harassment training,

 adopted all of the recommendations suggested by the independent

 investigator, and promptly responded when Kanauss alleged that

 Kownatsky was not conforming with those requirements.           (Id. at

 ¶¶ 186, 238-39, 299).

         Under Knabe, these remedial actions were reasonably

 calculated to stop the alleged harassment as a matter of law and

 are therefore appropriate.       In addition, the Court finds that

 these actions were sufficiently prompt; the remedial actions

 began within a day of Kanauss’s initial complaint, and an

 independent investigation was completed, and its recommendations

 implemented, in less than three months.         Moreover, Kownatsky


                                      18
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 20 of 22 PageID: 1679



 underwent sexual harassment training less than two weeks after

 the initial allegations.      In short, the City has identified

 numerous steps that it took to respond quickly, and Kanauss has

 not meaningfully challenged the City’s promptness.           Accordingly,

 the Court concludes that the City’s actions were prompt and

 appropriate as a matter of law.

       Having found that the City’s remedial actions were

 reasonably calculated to prevent further harassment, Kanauss

 cannot establish that the City failed to take appropriate

 actions due to an inadequate investigation.          See Knabe, 114 F.3d

 at 412.   Nevertheless, the Court notes that Kanauss’s primary

 argument-- that the investigators gave her no notice before the

 interview-- is lacking.      Kanauss contends that she “was advised

 that she would be interviewed the afternoon before the interview

 took place.    [Kanauss] had been traumatized by the behavior of

 Kownatsky and re-victimized when she was interviewed upon no

 notice.” (Kanauss’s Brief, Dkt. 45, at 9).         Although the Court

 does not dispute the trauma that Kanauss may have experienced,

 Kanauss has not explained how this trauma may have compromised

 her testimony, how this amount of notice was insufficient, or

 how much notice was necessary.

       Finally, Kanauss has advanced no arguments that the City

 should have known about Kownatsky’s alleged wrongdoing prior to

 December 29th, 2016 or taken any remedial action prior to this


                                      19
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 21 of 22 PageID: 1680



 date.    (See id.).   Indeed, Kanauss gave the City no reason to

 suspect Kownatsky of wrongdoing, as she declined to report any

 inappropriate behavior when completing the City’s Policy Against

 Harassment questionnaire just one month before initially

 reporting Kownatsky’s behavior. (City’s Facts, Dkt. 34, at ¶

 24).     Thus, the Court grants the City’s Motion for Summary

 Judgment as to Kanauss’ hostile work environment Title VII

 claim.

         C.   Remaining State Law Claims

         The Court “may decline to exercise supplemental

 jurisdiction . . . if . . . the district court has dismissed all

 claims over which it has original jurisdiction.”           28 U.S.C. §

 1367(c)(3).    In addition, the Court “‘must decline’ to exercise

 supplemental jurisdiction in such circumstances ‘unless

 considerations of judicial economy, convenience, and fairness to

 the parties provide an affirmative justification for doing so.’”

 Stone v. Martin, 720 F. App’x 132, 136 (3d Cir. 2017) (quoting

 Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)).

         Here, the Court has federal question subject matter

 jurisdiction over the Title VII claims and supplemental

 jurisdiction over the other state law claims.          The parties are

 not diverse, and the Title VII claims are the only questions of

 federal law presently before the Court.         Thus, because there is

 no final pre-trail order in this case, the Court has no


                                      20
Case 1:19-cv-06474-RMB-JS Document 55 Filed 11/05/20 Page 22 of 22 PageID: 1681



 affirmative justification for retaining supplemental

 jurisdiction.     Accordingly, the Court declines to exercise

 supplemental jurisdiction over the remaining state law claims,

 and hereby remands this case to New Jersey state court.

  IV. CONCLUSION

       For the above-stated reasons, the Court grants Defendants’

 Motions for Summary Judgment as to the Title VII claims, and

 will decline to exercise supplemental jurisdiction over the

 remaining state law claims.       An appropriate Order accompanies

 this Opinion.




 September 28, 2020                        __s/ Renée Marie Bumb ______
                                           RENÉE MARIE BUMB
                                           UNITED STATES DISTRICT JUDGE




                                      21
